

Exhibit 10.3


Final Form
DENALI THERAPEUTICS INC.
STANDSTILL AND STOCK RESTRICTION AGREEMENT


    This Standstill and Stock Restriction Agreement (this “Agreement”) is made
as of September 22, 2020 (“Effective Date”) by and among Denali Therapeutics
Inc., a Delaware corporation (the “Company”) and Biogen MA Inc., a Massachusetts
corporation (the “Investor”).
    WHEREAS, the Investor has agreed to purchase shares of the Company’s Common
Stock (the “Purchased Shares”) pursuant to that certain Common Stock Purchase
Agreement of even date herewith, by and between the Company and the Investor
(the “Purchase Agreement”).
    WHEREAS, it is a condition to the Closing (as defined in the Purchase
Agreement) of the sale of the Purchased Shares that the Company and Investor
execute and deliver this Agreement.
    NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:
1.Standstill. Until terminated pursuant to Section 5(a), Investor hereby agrees
that, without the prior approval of the Board (as defined in the Purchase
Agreement), Investor shall not and shall not permit or cause any Affiliate (as
defined in the Purchase Agreement) or Representative (as defined below) of
Investor to:
(a)acting alone or with others, acquire, offer to acquire, or agree to acquire,
directly or indirectly, by purchase, merger, business combination or in any
other manner, any voting securities or direct or indirect rights to acquire any
securities of the Company or any subsidiary thereof, or of any successor to or
person in control of the Company if after such acquisition Investor, together
with its Affiliates, would own 10% or more of the outstanding capital stock of
the Company or voting power of the Company, or any assets of the Company or any
subsidiary or division thereof or of any such successor or controlling person;
provided that any investment by Investor or an Affiliate of Investor in
third-party mutual funds or other similar passive investment vehicles that hold
interests in securities of the Company or any of its Affiliates shall not be
taken into account for the purpose of this subparagraph (a);
(b)enter into any voting agreements, trusts or similar arrangements with respect
to voting securities of the Company other than as set forth herein;
(c)make, or in any way participate, directly or indirectly, in any
“solicitation” of “proxies” to vote (as such terms are used in the rules
promulgated by the Securities and Exchange Commission (the “Commission”)), or
seek to advise or influence any person or entity with respect to the voting by
any third party of any voting securities of the Company;
(d)make any public announcement, directly or indirectly, with respect to, or
submit a proposal for, or offer of (with or without conditions) any
extraordinary transaction involving the Company or any of its securities or
assets;
(e)form, join or in any way participate in a “group” as defined in Section
13(d)(3) (a “13D Group”) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), in connection with any of the foregoing;
(f)act, alone or in concert with others, to seek to control, advise, change or
influence the management, Board, governing instruments, policies or affairs of
the Company;



--------------------------------------------------------------------------------



(g)disclose any intention, plan or arrangement inconsistent with the foregoing;
(h)have any discussions or enter into any arrangement with, or advise, assist or
encourage any other person in connection with any of the foregoing events;
(i)take any action that could reasonably be expected to require the Company to
make a public announcement regarding the possibility of any of the events
described in clauses (a) through (h) above; or
(j)request the Company or any of its agents or Representatives, directly or
indirectly, in any public manner, to amend or waive any of the foregoing
provisions.
For the purposes of this Agreement, “Representatives” means as to any person,
its directors, officers, employees, agents and advisors (including, without
limitation, financial advisors, attorneys and accountants) and debt and/or
equity financing sources and their advisors.
Notwithstanding the foregoing, it is understood and agreed that Investor shall
not be prohibited from entering into an agreement and having discussions with
legal, accounting or financial advisors for the limited purposes of evaluating
any of the transactions contemplated by this Section 1, and Investor and/or its
Affiliates may initiate private discussions with the Company that Investor
and/or its Affiliates would be interested in engaging in discussions with the
Company that could result in a negotiated transaction otherwise prohibited by
this Section 1; provided, however, that any such discussions shall be expressly
conditioned on approval of such proposal by the Board and will not reasonably be
expected to require public disclosure.
2.Transfer Restrictions.
(a)Notwithstanding anything to the contrary in the Purchase Agreement, during
the period from the date of the Closing (as defined in the Purchase Agreement)
until the earliest to occur of (x) eighteen (18) months after the date of the
Closing and (y) a Change of Control (as defined below) (such period, the
“Restricted Period”), Investor shall not, directly or indirectly, sell,
transfer, pledge, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, transfer the economic risk of ownership of, or otherwise dispose of
(each, a “Transfer”) any securities of the Company except:
(i)to the Company;
(ii)in response to a bona fide public tender offer or exchange offer subject to
Regulation 14D or Rule 13e-3 of the rules promulgated under the Exchange Act by
the Commission, for cash or other consideration which is made by or on behalf of
the Company;
(iii)in connection with a Change of Control; or
(iv)to an Affiliate of Investor in one or more transactions, so long as prior to
or concurrent with any such Transfer such Affiliate agrees in writing to be
bound by the terms of this Agreement.
(b)Upon termination of the Restricted Period, Investor shall be permitted to
Transfer the Purchased Shares in an amount not to exceed, on any trading day,
ten percent (10%) of the average daily trading volume of the Common Stock on
Nasdaq over the five (5) trading day period ending on the trading day
immediately prior to such trading day; provided, however, that if over any
consecutive three week period Investor Transfers Purchased Shares in an amount
that exceeds five percent (5%) of the trading volume of the Common Stock on
Nasdaq over such three week period, the Investor shall not be permitted to
Transfer any Purchased Shares for the following five (5) trading days (the
“Volume Limitation”). Notwithstanding the foregoing, this Section 2(b) will not
preclude, and the Volume Limitation shall not apply to, sales of Purchased
Shares by Investor pursuant to circumstances described in Section 2(a)(i)-(iv).



--------------------------------------------------------------------------------



3.Voting Agreement.
(a)Voting of Securities. Until terminated pursuant to Section 5(b), in any vote
or action by written consent of the stockholders of the Company, including,
without limitation, with respect to the election of directors, but excluding any
Extraordinary Matter (as defined below), the Investor shall, and shall cause its
controlled Affiliates to, vote or execute a written consent with respect to all
of the voting securities of the Company as to which it and its controlled
Affiliates are entitled to vote or execute a written consent in the same manner
and proportion as the votes cast by the holders of the voting securities other
than Investor or any of its controlled Affiliates. Notwithstanding anything in
this Agreement to the contrary, the Investor and its controlled Affiliates may
vote or execute a written consent with respect to, any or all of the voting
securities of the Company as to which they are entitled to vote or execute a
written consent, as determined in their sole discretion, with respect to the
following matters, if presented to the Company’s stockholders for approval (each
such matter being an “Extraordinary Matter”):
(i)any issuance of the Company’s Common Stock that represents more than 20% of
the then outstanding Common Stock of the Company; or
(ii)a Change of Control, solely in the event that the Investor or one of its
Affiliates has made and not withdrawn a good faith, bona fide proposal to be a
counterparty to a Change of Control in compliance with the terms of Section 1.
In such event, Investor agrees that it will not exercise any applicable
dissenters or appraisal rights with respect to any Change of Control.
(b)Irrevocable Proxy. In furtherance of Section 3(a), the Investor hereby
irrevocably appoints the Company and its designees, and each of them, as
attorneys, agents and proxies, with full power of substitution, for the
Investor, and in the name, place and stead of the Investor, to vote (or cause to
be voted) in such manner as set forth in Section 3(a) with respect to all of the
voting securities of the Company as to which the Investor is or may be entitled
to vote at any meeting of the Company held after the date hereof, whether annual
or special and whether or not an adjourned meeting (the “Irrevocable
Proxy”).  The Irrevocable Proxy is coupled with an interest, shall be
irrevocable and binding on any successor in interest of the Investor and shall
not be terminated by operation of law upon the occurrence of any event.  The
Irrevocable Proxy shall operate to revoke and render void any prior proxy as to
any securities of the Company heretofore granted by the Investor that is
inconsistent herewith.  Notwithstanding the foregoing, the Irrevocable Proxy
shall be effective only during the Restricted Period and if (and only if), at
any annual or special meeting of the stockholders of the Company and at any
adjournments or postponements of any such meetings, the Investor (A) fails to
appear or otherwise fails to cause any securities of the Company to be counted
as present for purposes of calculating a quorum or (B) fails to vote such
securities of the Company in accordance with Section 3(a), in each case at least
five (5) business days prior to the date of such stockholders’ meeting. The
Irrevocable Proxy shall terminate upon the earlier of the expiration or
termination pursuant to Section 5(b) of the voting agreement set forth
in Section 3(a).
4.Registration Rights
(a)Rule 144 Reporting. With a view to making available to the Investor the
benefits of certain rules and regulations of the Commission which may permit the
sale of the Purchased Shares to the public without registration, the Company
agrees to use commercially reasonable efforts to:
(i)make and keep public information available, as those terms are understood and
defined in Rule 144 promulgated under the Securities Act of 1933, as amended
(the “Securities Act”);
(ii)file with the Commission in a timely manner all reports and other documents
required of the Company under the Exchange Act; and
(iii) furnish the Investor forthwith upon request (A) a written statement by the
Company as to its compliance with the public information requirements of said
Rule 144, (B) a copy of the most



--------------------------------------------------------------------------------



recent annual or quarterly report of the Company, and (C) such other reports and
documents as may be reasonably requested in availing the Investor of any rule or
regulation of the Commission permitting the sale of any such securities without
registration.
(b)Registration.
(i)If, following the termination of the Restricted Period, the Purchased Shares
cannot be sold without restriction pursuant to Rule 144 promulgated under the
Securities Act, then upon Investor’s written request, the Company will use
commercially reasonable efforts to promptly register all or a portion of the
Purchased Shares for resale under the Securities Act on a Registration Statement
on Form S-3 (the “Registration Statement”), and will use commercially reasonable
efforts to have such Registration Statement promptly declared effective by the
Commission.
(ii)The Company will use commercially reasonable efforts to keep the
Registration Statement continuously effective under the Securities Act for one
hundred eighty (180) days following the initial effectiveness of such
Registration Statement or, if earlier, until the date all of the Purchased
Shares covered by such Registration Statement have been sold or can be sold
publicly without restriction or limitation under Rule 144.
(iii)The Investor shall furnish to the Company such information regarding the
Investor, and the distribution proposed by the Investor, as the Company may
reasonably request in writing and as shall be required in connection with the
Registration Statement.
(iv)In the event Investor intends to dispose of the Purchased Shares registered
on the Registration Statement through an underwritten public offering (an
“Underwritten Offering”), (a) the Company shall select the underwriter(s) of the
Underwritten Offering, subject to the approval of the Investor (such approval
not to be unreasonably withheld, conditioned or delayed), (b) each of the
Company and the Investor shall enter into and perform its obligations under an
underwriting agreement, in usual and customary form, with the managing
underwriter(s) of such offering; provided, that (1) the representations and
warranties by, and the other agreements on the part of, the Company to and for
the benefit of the underwriter(s) shall also be made to and for the benefit of
the Investor, (2) the Investor shall not be required to make any representations
and warranties to, or agreements with, any underwriter in a registration other
than customary representations, warranties and agreements, (c) the Company will
reasonably cooperate with the Investor and the underwriter(s) to effect the
Underwritten Offering, including by using its commercially reasonable efforts to
furnish (1) an opinion of the counsel representing the Company, in form and
substance as is customarily given to underwriters in an underwritten public
offering, addressed to the underwriter(s), (2) a letter from the independent
certified public accountants of the Company, in form and substance as is
customarily given by independent certified public accountants to underwriters in
an underwritten public offering addressed to the underwriter(s); and (3)
customary closing certificates and other such other documentation in form and
substance as is customarily delivered by a company in a underwritten public
offering.
(v)Notwithstanding the foregoing obligations, if the Company furnishes to
Investor a certificate signed by the Company’s chief executive officer stating
that in the good faith judgment of the Board it would be materially detrimental
to the Company and its stockholders for such registration statement to either
become effective or remain effective for as long as such registration statement
otherwise would be required to remain effective, because such action would
(a) materially interfere with a significant acquisition, corporate
reorganization, or other similar transaction involving the Company; (b) require
premature disclosure of material information that the Company has a bona fide
business purpose for preserving as confidential; or (c) render the Company
unable to comply with requirements under the Securities Act or Exchange Act,
then the Company shall have the right to defer taking action with respect to
such filing, and any time periods with respect to filing or effectiveness
thereof shall be tolled correspondingly, for a period of not more than sixty
(60) days



--------------------------------------------------------------------------------



after the request of Investor is given; provided, however, that the Company may
not invoke this right more than once in any twelve (12) month period;
and provided further that the Company shall not register any securities for its
own account or that of any other stockholder during such sixty (60) day period
(other than (1) a registration relating to the sale of securities to employees
of the Company or a subsidiary pursuant to a stock option, stock purchase, or
similar plan; (2) a registration relating to an SEC Rule 145 transaction; or
(3) a registration in which the only Common Stock being registered is Common
Stock issuable upon conversion of debt securities that are also being
registered).
(vi)The Company shall not be obligated to effect, or to take any action to
effect, any registration or Underwritten Offering pursuant to this
Section 4(b) (x) during the period that is thirty (30) days before the Company’s
good faith estimate of the date of filing of, and ending on a date that is
ninety (90) days after the effective date of, a Company-initiated registration,
provided that the Company is actively employing in good faith commercially
reasonable efforts to cause such registration statement to become effective; or
(y) if the Company has previously effected one registration pursuant to this
Section 4(b).
(vii)The Company shall pay all Registration Expenses (as defined below) incident
to the performance of or compliance with this Section 4(b) by the Company.
“Registration Expenses” means all expenses incurred by the Company in performing
or complying with this Section 4(b), including, without limitation, all
registration and filing fees, printing expenses, fees and disbursements of the
Company’s counsel, blue sky fees, and the expense of any audits, comfort letters
or consents incident to or required by any registration, and the fully-burdened
full time equivalent rate of the Company’s employees who conduct activities
related to any registration or offering of Purchased Shares under this
Agreement. The Investor will bear the expenses of its own counsel and any
Selling Expenses (as defined below) based upon the sale of Purchased Shares.
“Selling Expenses” means all underwriting discounts and selling commissions
applicable to an offering involving Purchased Shares registered pursuant to this
Section 4(b).
5.Termination.
(a)Termination of Standstill. The restrictions set forth in Section 1 shall
terminate upon the earliest to occur of the following:
(i)merger, consolidation or other business combination or transaction to which
the Company is a party if the stockholders of the Company immediately prior to
the effective date of such merger, consolidation or other business combination
or transaction, as a result of such share ownership, have beneficial ownership
of voting securities of the Company representing less than 50% of the total
number of votes which may be cast in the election of members of the Board if all
securities entitled to vote in the election of such directors are present and
voted (“Total Voting Power”) of the surviving entity following such merger,
consolidation or other business combination or transaction; (ii) an acquisition
by any person, entity or 13D Group (other than a 13D Group of which Investor or
any of its Affiliates is a member) of direct or indirect beneficial ownership of
voting securities of the Company representing 50% or more of the Total Voting
Power; (iii) a sale of all or substantially all of the assets of the Company; or
(iv) a liquidation or dissolution of the Company (collectively, a “Change of
Control”); provided, however, that a Change of Control shall not include
transactions for which the primary purpose is raising capital;
(ii) the date following the Closing on which Investor and its controlled
Affiliates (or any 13D Group of which Investor or any of its Affiliates is a
party) together beneficially own less than five percent (5%) of Company’s
outstanding stock; or
(iii)eighteen (18) months after the date of the Closing.



--------------------------------------------------------------------------------



(b)Termination Voting Agreement. The restrictions set forth in Section 3 shall
terminate upon the earliest to occur of the following:
(i)a Change of Control; or
(ii)eighteen (18) months after the date of the Closing.
(c)Termination of Registration Rights. The rights under Section 4 shall
terminate upon the earliest to occur of the following:
(i)a Change of Control; or
(ii)three (3) years after the date the Restricted Period ends.
(d)The restrictions set forth in Section 1 and the restrictions set forth in
Section 2 shall be suspended and shall not apply to or otherwise restrict the
Investor’s actions in respect of the Company’s securities for so long as a
Significant Event has occurred and is continuing. For purposes of this Section
5(d), a “Significant Event” shall mean any of the following not involving a
violation of Section 1: (i) the public announcement of a proposal to acquire, or
the acquisition, by any person or 13D Group of beneficial ownership of voting
securities of the Company representing 15% or more of the then outstanding
voting securities of the Company, or all or substantially all of the assets of
the Company; (ii) the commencement, by any person or 13D Group of a tender or
exchange offer, to acquire voting securities of the Company which, if
successful, would result in such person or 13D Group owning, when combined with
any other voting securities of the Company owned by such person or 13D Group,
15% or more of the then outstanding voting securities of the Company; or (iii)
the entry into by the Company, or the public announcement by the Company of a
determination to enter into or commence or continue any discussions relating to,
any merger, sale or other business combination transaction, or an agreement
therefor, pursuant to which the outstanding shares of capital stock of the
Company would be converted into cash, other consideration or securities of
another person or 13D Group or 50% or more of the then outstanding shares of
capital stock of the Company would be owned by persons other than the then
current holders of shares of capital stock of the Company, or which would result
in all or a substantial portion of the Company’s assets being sold to any person
or 13D Group.
6.Indemnification. If the Purchased Shares are included in a registration
statement pursuant to Section 4, then, subject to the provisions of this Section
6, the Company will indemnify and hold the Investor and its directors, officers,
shareholders, members, partners, employees and agents, including underwriters,
and each person or entity who controls the Investor (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act) and the
directors, officers, shareholders, agents, members, partners or employees of
such controlling persons (each, an “Indemnified Person”) harmless from any and
all Indemnified Losses (as defined below), provided that the Company shall not
be liable for any Indemnified Losses to the extent that they arise out of or are
based upon actions or omissions made in reliance upon and in conformity with
written information furnished by or on behalf of any Investor, controlling
person, or other aforementioned person expressly for use in connection with a
registration of securities. Promptly after receipt by any Indemnified Person of
notice of any demand or claim from any person or entity that would or might give
rise to a claim or the commencement of any action, proceeding or investigation
in respect of which indemnification may be sought pursuant to this Section 6 (a
“Third Party Claim”), such Indemnified Person shall promptly notify the Company
in writing, and in reasonable detail, of such Third Party Claim, but in no event
shall the Company be liable for any Indemnified Losses to the extent such
Indemnified Losses arose from any delay in the Indemnified Person providing
notice the Company. Thereafter, the Indemnified Person will deliver to the
Company, within five (5) business days after the Indemnified Person’s receipt
thereof, copies of all notices and documents (including court papers) received
by the Indemnified Person relating to the Third Party Claim. If notice of a
Third Party Claim is delivered to the Company, the Company will be entitled, if
it so chooses, to assume the defense thereof (subject to a reservation of
rights) with counsel selected by the Company by giving the Indemnified Person
written notice within twenty (20) days of the Company’s receipt of notice of the
Third Party Claim pursuant to this Section 6. If the Company does



--------------------------------------------------------------------------------



not give such notice to the Indemnified Person of the Company’s intent to assume
the defense of the Third Party Claim, the Indemnified Person shall be entitled
to assume the defense thereof. Should the Company so elect to assume the defense
of a Third Party Claim, the Company will not be liable to the Indemnified Person
for legal expenses subsequently incurred by the Indemnified Person in connection
with the defense thereof. If the Company assumes such defense, the Indemnified
Person will have the right to participate in the defense thereof and to employ
counsel, at its own expense, separate from the counsel employed by the Company,
it being understood, however, that the Company will control such defense, except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time to assume such defense and to employ counsel or (iii) in such action
there is a material conflict on any material issue between the position of the
Company and the position of such Indemnified Person, in which case the Company
shall be responsible for the reasonable fees and expenses of no more than one
such separate counsel for all Indemnified Persons entitled to indemnification
hereunder. If the Company chooses to defend any Third Party Claim, then all the
Parties will cooperate in the defense or prosecution of such Third Party Claim.
The Indemnified Person will not admit any liability with respect to, or settle,
compromise or discharge, any Third Party Claim without the prior written consent
of the Company. Notwithstanding any other provision of this Agreement, the
Company shall not enter into settlement of any Third Party Claim without the
prior written consent of the Indemnified Person (which consent shall not be
unreasonably withheld), unless such settlement requires only the payment of
money that the Company is obligated to pay. For purposes of this Section 6,
“Indemnified Losses” means any loss, damage, claim or liability (joint or
several) to which an Indemnified Person hereto may become subject under the
Securities Act, the Exchange Act, or other federal or state law, insofar as such
loss, damage, claim or liability (or any action in respect thereof) arises out
of or is based upon: (i) any untrue statement or alleged untrue statement of a
material fact contained in any registration statement of the Company, including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto; (ii) an omission or alleged omission to state
therein a material fact required to be stated therein, or necessary to make the
statements therein not misleading; or (iii) any violation or alleged violation
by the Company (or any of its agents or Affiliates) of the Securities Act, the
Exchange Act, any state securities law, or any rule or regulation promulgated
under the Securities Act, the Exchange Act, or any state securities law.
7.Miscellaneous Provisions.
(a)Amendments and Waivers.  Any term of this Agreement may be amended,
terminated or waived only with the written consent of the Company and the
Investor. Any amendment or waiver effected in accordance with this Section 7(a)
shall be binding upon the Investor and each transferee of the Purchased Shares,
each future holder of all such securities, and the Company.
(b)Notices.  All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt, or (i) personal delivery to the party to be notified,
(ii) when sent, if sent by electronic mail during normal business hours of the
recipient, and if not sent during normal business hours, then on the recipient’s
next business day, (iii) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (iv) one (1)
business day after deposit with a nationally recognized overnight courier,
freight prepaid, specifying next business day delivery, with written
verification of receipt. All communications shall be sent to the respective
parties at their address as set forth on the signature page or otherwise
furnished to the Company at Closing, or to such e-mail address or address as
subsequently modified by written notice given in accordance with this Section
7(b). If notice is given to the Company, a copy shall also be sent to Wilson
Sonsini Goodrich and Rosati, P.C., 650 Page Mill Road, Palo Alto, CA 94304,
Attn: Tony Jeffries, Esq., tjeffries@wsgr.com, and if notice is given to the
Investor, a copy shall also be given to Ropes & Gray LLP, Prudential Tower, 800
Boylston Street, Boston, MA 02199, Attn: Zachary Blume,
zachary.blume@ropesgray.com.
(c)Governing Law.  This Agreement shall be governed by the internal law of the
State of Delaware without regard to principles of conflicts of law.



--------------------------------------------------------------------------------



(d)Dispute Resolution: The parties (i) hereby irrevocably and unconditionally
submit to the jurisdiction of the state courts of the state of Delaware and to
the jurisdiction of the United States District Court for the District of
Delaware for the purpose of any suit, action or other proceeding arising out of
or based upon this Agreement, (ii) agree not to commence any suit, action or
other proceeding arising out of or based upon this Agreement except in the state
courts of the state of Delaware or the United States District Court for the
District of Delaware, and (iii) hereby waive, and agree not to assert, by way of
motion, as a defense, or otherwise, in any such suit, action or proceeding, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper or that this Agreement or
the subject matter hereof may not be enforced in or by such court.
WAIVER OF JURY TRIAL: EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE
PURCHASE AGREEMENT AND THE SECURITIES ISSUED THEREUNDER, OR THE SUBJECT MATTER
HEREOF OR THEREOF. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, CONTRACT
CLAIMS, TORT CLAIMS (INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH
OF THE PARTIES HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY
EXCEPTIONS. EACH PARTY HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH
PARTY HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.
(e)Successors and Assigns. Except as otherwise provided herein, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.
(f)Entire Agreement. This Agreement and the Purchase Agreement constitute the
full and entire understanding and agreement between the parties with respect to
the subject matter hereof, and any other written or oral agreement relating to
the subject matter hereof existing between the parties are expressly canceled.
(g)Delays or Omissions. Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to any party to this
Agreement upon any breach or default of any other party under this Agreement
shall impair any such right, power or remedy of such non-breaching or
non-defaulting party, nor shall it be construed to be a waiver of any such
breach or default, or an acquiescence therein, or of or in any similar breach or
default thereafter occurring, nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of any party of any breach or default under this
Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies, either under
this Agreement or by law or otherwise afforded to any party to this Agreement,
shall be cumulative and not alternative.
(h)Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
(i)Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties that execute such
counterparts, and all of which together shall constitute one instrument.
Counterparts may be delivered electronic mail (including .pdf or any electronic
signature) or other transmission method and any counterpart so delivered shall
be deemed an original.



--------------------------------------------------------------------------------



(j)Further Assurances. Each party hereto agrees to execute and deliver, by the
proper exercise of its corporate, limited liability company, partnership or
other powers, all such other and additional instruments and documents and do all
such other acts and things as may be necessary to more fully effectuate this
Agreement.
(k)Stop Transfer Instructions. The Company may issue appropriate “stop transfer”
instructions to enforce the covenants set forth in this Agreement.


[Remainder of page intentionally left blank]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Standstill and Stock
Restriction Agreement as of the Effective Date.



COMPANY:DENALI THERAPEUTICS INC.a Delaware corporationBy:/s/ Ryan J.
WattsName:Ryan Watts, Ph.D.Title:President and CEOAddress:161 Oyster Point
BoulevardSouth San Francisco, CA 94080E-mail:



















--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Standstill and Stock
Restriction Agreement as of the Effective Date.

INVESTOR:BIOGEN MA INC.By:/s/ Alfred W. Sandrock, Jr.Name:Alfred W. Sandrock,
Jr.Title:EVP, R&DAddress:225 Binney StreetCambridge, MA 02142E-mail:













(Signature Page to Standstill and Stock Restriction Agreement)

